NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-5018


                           CHARLES BICE, Executor of the
                              Estate of MARTHA BICE,

                                                       Plaintiff-Appellee,

                                          v.


                                  UNITED STATES,

                                                       Defendant-Appellant.


      Michael McGonnigal, Clinical Supervising Attorney, Columbus Community Legal
Services, of Washington, DC, argued for plaintiff-appellee.

       J. Reid Prouty, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellant. With
him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Franklin E. White, Jr., Assistant Director. Of counsel on the brief were
Rafael A. Madan, General Counsel, and Jason P. Cooley and Scott A. Chutka, Attorney
Advisors, Office of the General Counsel, Office of Justice Programs, United States
Department of Justice, of Washington, DC.

Appealed from: United States Court of Federal Claims

Judge Lawrence M. Baskir
                       NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                        2007-5018


                            CHARLES BICE, Executor of the
                              Estate of MARTHA BICE,

                                                        Plaintiff-Appellee,

                                            v.

                                    UNITED STATES,

                                                        Defendant-Appellant.




                                     Judgment


ON APPEAL from the          United States Court of Federal Claims

in CASE NO(S).              02-CV-784

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and LOURIE, Circuit Judges and LINARES, District
Judge.*)

                            AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT


DATED: July 12, 2007                      /s/ Jan Horbaly
                                          Jan Horbaly, Clerk

*       Honorable Jose L. Linares, District Judge, United States District Court for the
District of New Jersey, sitting by designation.